Title: To George Washington from Captain Josiah Stoddard, 14 January 1779
From: Stoddard, Josiah
To: Washington, George


  
    Sir
    Durham [Conn.] January 14th 1779.
  
It was my fortune by the Severity of the Service in the fall of 76 to contract a disorder of the Lungs, by which means, have been since troubled with an Obstinate hoarsness, and frequently a Slow fever, which, tho’ it has seldom prevented my doing duty, has still marr’d half the pleasure of Life & by regress sapped the vitals of my health.
  I therefore beg leave to inform Your Excellency that a Number of Gentlemen of Estimation among the faculty of the Army, have given it, as their Opinion, that, for the first & most probable means of reestablishing my health I must make a Voyage to a warmer Climate & 
    
    
    
    more Salubrious Air—My request is therefore that Your Excellency wou’d please to indulge me with leave of Absence from my Regiment while the proposed Voyage is made.
I have Montpellier in the South of france in View long since the Resort of pulmonic invalids—Your Excellency will perceive that I expect to be indulgd in holding my present Rank during my Absence.
After a young fellow of good prospects in Life has Sacraficed business health & time in public Service, & no longer Able to perform the duties of his office to be Absolutely compelled to die on his post or resign his Commission is being reduced to an alternative in every Sense unjust and a predicament in which no wise man wou’d wish to be caught—During my Absence I will make the Lieutenants pay, whose promotion might be expedited by my Resignation, equal to a Captains.
  Hope I may also mention without the imputation of Vanity that I have been Actively engaged in the Service, war Since the Surprise of Ticonderoga in May 75 of which Expedition I had the honour of being one of the Directors—And Since the raising of this Regiment have never left it at all except on public Duty. Every public demand against me is satisfied and nothing is wanting, but your Excellencies Approbation which if I have the happiness To Obtain shall sieze the favourable Opportunity, which now offers, of going with a french Gentn of family & fortune from <whose> friendship have every thing to expect. Flatter myself, shall be favourd with An Answer as soon as convenient. I have the Honour to Remain with the greatest Respect your Excellencies most Obed. and humble Servant
  
    Josiah Stoddard Capt.2d Light Dragoons
  
